Case: 15-14096    Date Filed: 05/06/2016   Page: 1 of 7


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14096
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 8:14-cv-01533-TGW

RAMSAY ROBINSON,

                                                               Plaintiff-Appellant,


                                      versus


COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 6, 2016)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Ramsay Robinson appeals the district court’s order affirming the

Commissioner’s denial of his application for disability insurance benefits, pursuant
              Case: 15-14096     Date Filed: 05/06/2016   Page: 2 of 7


to 42 U.S.C. § 405(g). Robinson argues that the district court erred in rejecting his

claims that: (1) the Administrative Law Judge (“ALJ”) failed to state the weight

given to the treating physicians’ opinions, resulting in a lack of substantial

evidence; and (2) the ALJ failed to develop a full and fair record. After careful

review, we affirm.

      We normally review the Commissioner’s decision for substantial evidence.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

Substantial evidence is more than a scintilla and is the relevant evidence that a

reasonable person would accept as adequate to support a conclusion. Id. We

review de novo the district court’s decision that substantial evidence supports the

ALJ's decision. See Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998).

      First, we are unpersuaded by Robinson’s claim that the district court

erroneously concluded that the ALJ provided substantial evidence for her

conclusions and properly stated the weight she gave to the treating physicians’

opinions. It is undisputed that the ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor. Winschel, 631 F.3d

at 1179. However, there is no rigid requirement “that the [ALJ] specifically refer

to every piece of evidence in [her] decision,” so long as the decision is not “a broad

rejection” that leaves the district court or us with insufficient information to

conclude whether the ALJ considered the claimant’s medical condition as a whole.


                                          2
              Case: 15-14096   Date Filed: 05/06/2016   Page: 3 of 7


Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).         When the ALJ’s

articulated reasons for assigning limited weight to a treating physician’s opinion

are supported by substantial evidence, there is no reversible error. See Moore v.

Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

      Here, Robinson says that one of his diagnoses was rejected without being

weighed: “the diagnosis of Dr. Guillermo Allende of chronic post-traumatic

headaches, which was bolstered by primary care provider, Dr. Sam Korley, and

neurologist, Dr. Hasan Mousli.” However, the record reveals that the treating

doctors’ headache diagnosis was in fact considered by the ALJ, along with

contrary evidence, including clean CT scans, discharges from emergency rooms,

treatment with Tramadol, and the expectation of improvement by a treating

physician.   After considering all of this, the ALJ determined that Robinson’s

headaches were impairments and specifically stated that the impairment was

accounted for in the residual functional capacity (“RFC”). The ALJ similarly

summarized the medical records for Robinson’s alleged spinal impairments,

diabetes, and depression -- including Drs. Korley’s and Mousli’s relevant

treatments and diagnoses -- and provided relevant evidence to support her

conclusion. Thus, the ALJ articulated reasons supported by substantial evidence

for giving limited weight to the treating physicians’ opinions. She also provided




                                        3
              Case: 15-14096    Date Filed: 05/06/2016   Page: 4 of 7


sufficient information for us to conclude that she considered Robinson’s medical

condition as a whole. There is no reversible error on this ground.

      We also reject Robinson’s claim that the district court erroneously

concluded that the ALJ developed a full and fair record concerning Robinson’s

complaints of right side pain, his testimony of medication side effects, and the

effect of the combination of impairments. We recognize that the ALJ has a basic

obligation to develop a full and fair record. Cowart v. Schweiker, 662 F.2d 731,

735 (11th Cir. 1981).     While the ALJ has a duty to develop the record as

appropriate, she is not required to order a consultative examination if the record

contains sufficient evidence for her to make an informed decision. Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th Cir. 2007). In addition,

we may conclude that an ALJ properly considered a combination of impairments if

the ALJ stated that the appellant is not suffering from any impairment or a

combination of impairments of sufficient severity. Jones v. Dep’t of Health &

Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991).

      The ALJ must “articulate specific reasons for questioning the claimant’s

credibility” if subjective symptom testimony is “critical” to the claim. Marbury v.

Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). “A clearly articulated credibility

finding with substantial supporting evidence in the record will not be disturbed by

a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). “The


                                         4
              Case: 15-14096     Date Filed: 05/06/2016   Page: 5 of 7


credibility determination does not need to cite particular phrases or formulations

but it cannot merely be a broad rejection which is not enough to enable . . . [us] to

conclude that the ALJ considered [the] medical condition as a whole.” Dyer, 395
F.3d at 1210 (quotations and alterations omitted).

      Here, the ALJ developed a full and fair record and made an informed

decision. As for Robinson’s complaints of right side and hand pain, the ALJ held

that Robinson’s statements concerning the intensity, persistence and limiting

effects of his symptoms were not credible to the extent they were unsupported by

and inconsistent with the objective medical evidence of record, the claimant’s own

self reporting, and the RFC assessment.       The ALJ supported this finding by

explaining that Robinson’s ability to do daily activities, including his ability to

drive 45 minutes, shop at Wal-Mart, go to church, vacuum, do the dishes, cook

light meals, and live alone indicated that he was not limited to the “extent one

would expect given [his] complaints of disabling symptoms and limitations.” The

ALJ further explained that in order to qualify for unemployment benefits, which

Robinson continued to receive, Robinson had to attest that he was ready, willing

and able to work, calling in question his position that he was disabled and unable

to work. In fact, Robinson testified that he had applied for jobs as a driver, nursing

assistant, roofer, construction worker, and janitor, which all required significant

physical exertion and indicated that he was less functionally limited than he


                                          5
              Case: 15-14096     Date Filed: 05/06/2016   Page: 6 of 7


indicated. The ALJ also acknowledged that Robinson complained of right side

body pain, making it difficult to dress and groom, and that the pain allegedly lasted

on and off all day. She accounted for this in the RFC.

      On this record, the ALJ’s credibility finding concerning Robinson’s

statements of symptoms -- including those regarding his right hand and side pain --

was articulated with substantial supporting evidence in the record. Moreover,

because the ALJ based her decision rejecting his complaints of right side and hand

pain on sufficient evidence, she did not err by not ordering a consulting exam for

Robinson’s right hand and side pain.

      As for Robinson’s alleged medication side effects -- which the ALJ did not

specifically mention -- the ALJ stated that she had considered all of Robinson’s

symptoms based on the requirements of 20 C.F.R. § 404.1529 and Social Security

Ruling 96-4. This regulation specifies that any alleged medication side effects

must be considered in evaluating the credibility of a claimant’s statements

concerning his limitations and acknowledged the various medications that the

claimant took. See 20 C.F.R. § 404.1529(c)(3)(iv). Furthermore, while Robinson

testified to medication side effects and reported medication side effects once, he

also repeatedly declined to report any medication side effects. Therefore, the ALJ

did not fail to consider Robinson’s medication side effects because she said she




                                         6
              Case: 15-14096    Date Filed: 05/06/2016   Page: 7 of 7


was required to do so and because she discredited Robinson’s testimony regarding

medication side effects when he did not consistently complain of them to doctors.

      As for the combined effects of Robinson’s impairments, the ALJ

acknowledged her obligation to consider them, and found that Robinson did not

have a combination of impairments that met a listing. These statements show that

the ALJ considered Robinson’s impairments in combination.

      Accordingly, we affirm the district court’s order upholding the decision of

the ALJ.

      AFFIRMED.




                                        7